Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Lazard Asset Management LLC 30 Rockefeller Plaza New York, NY 10112-6300 www.LazardNet.com L AZARD A SSET M ANAGEMENT Lazard Global Total Return & Income Fund, Inc. Third Quarter Report S E P T E M B E R 3 0, 2 0 0 6 This report is intended only for the information of stockholders or those who have received the current prospectus covering shares of Common Stock of Lazard Global Total Return & Income Fund, Inc. which contains information about management fees and other costs. Lazard Global Total Return & Income Fund, Inc. Investment Overview Dear Shareholder, We are pleased to present the Third Quarter Report for Lazard Global Total Return & Income Fund, Inc. (LGI or the Fund), for the period ended September 30, 2006. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on April 28, 2004. Its ticker symbol is LGI. The Fund has been in operation for nearly two and a half years, and we are very pleased with LGIs performance thus far in 2006, and since the Funds inception. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of September 30, 2006) For the third quarter of 2006, the Funds Net Asset Value per share (NAV) performance increased 6.0%, comfortably outperforming the Morgan Stanley Capital International (MSCI ® ) World ® Index, which returned 4.5% . Similarly, the year-to-date and one year NAV returns of 14.7% and 17.0% respectively, are well ahead of the benchmark returns of 10.8% and 14.2%, respectively. Since inception, the Funds annualized NAV return of 14.6%, compares favorably to the benchmarks return of 13.1% . Shares of LGI ended the third quarter of 2006 with a market price of $21.13, representing an 8.7% discount to the Funds NAV of $23.14. The Funds net assets were $222.3 million as of September 30, 2006, with total leveraged assets of $311.0 million, representing 28.5% leverage. We believe that LGIs investment thesis remains sound, as demonstrated by the Funds favorable NAV performance this year and since inception. Third quarter performance was affected primarily by stock selection in financials. In addition, returns for the smaller, short-duration 1 currency and debt portion of the Fund were up moderately over the third quarter, and have been a positive contributor to performance in 2006 and since inception. As of September 30, 2006, 66.0% of the Funds total leveraged assets consisted of global equities and 33.0% consisted of emerging markets currency and debt instruments, while the remaining 1.0% consisted of cash and other assets. Declaration of Dividends Pursuant to LGIs managed distribution policy, the Funds Board of Directors has declared a monthly dividend distribution of $0.1042 per share on the Funds outstanding stock each month since inception. The first dividend was paid on July 23, 2004. However, in September 2006, the Fund distributed $0.1637 per share (57% higher than the usual declared monthly distribution), representing payment of the Funds 2005 spillback distribution (pursuant to Section 855 of the Internal Revenue Code). The payment was in lieu of the regular monthly dividend, and constituted long-term capital gains realized between November 1, 2005 and December 31, 2005. Inclusive of the September distribution, dividends paid by the Fund in the last 12 monthly periods represent an annualized market yield of 6.2% based on the share price of $21.13 at the close of NYSE trading on September 30, 2006. Additional Information Please note that available on www.LazardNet.com, are frequent updates on the Funds performance, press releases, and a monthly fact sheet that provides information about the Funds major holdings, sector weightings, regional exposures, and other characteristics. You may also reach Lazard by phone at 1-800-828-5548. On behalf of Lazard, we thank you for your investment in Lazard Global Total Return & Income Fund, Inc. and look forward to continuing to serve your investment needs in the future. Lazard Global Total Return & Income Fund,
